                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MIKE CLARK-ALONSO,                                 Case No. 19-cv-06113-SI
                                   8                    Plaintiff,                          ORDER GRANTING STIPULATON TO
                                                                                            STAY CASE PENDING COMPLETION
                                   9             v.                                         OF MEDIATON AND DENYING
                                                                                            DEFENDANT'S MOTION FOR LEAVE
                                  10     SOUTHWEST AIRLINES CO.,                            TO APPEAL AS MOOT
                                  11                    Defendant.                          Re: Dkt. Nos. 24, 31

                                  12
Northern District of California
 United States District Court




                                  13
                                              The Court, having read and considered the parties’ Stipulation to Stay Case Pending
                                  14
                                       Completion of Mediation, and finding good cause therefor, hereby GRANTS the stipulation and
                                  15
                                       ORDERS that this case is STAYED pending completion of the mediation scheduled for July 31,
                                  16
                                       2020. The Court VACATES all deadlines related to the motion for reconsideration set forth in
                                  17
                                       Docket No. 30 and DENIES AS MOOT defendant’s motion for leave to file an appeal. Defendant
                                  18
                                       may renew the motion to appeal if appropriate after the procedural status of this case is settled.
                                  19
                                              The parties shall file a status report with the Court within five days of completing the
                                  20
                                       mediation.
                                  21

                                  22
                                              IT IS SO ORDERED.
                                  23

                                  24
                                       Dated: April 6, 2020                          ______________________________________
                                  25                                                   SUSAN ILLSTON
                                                                                       United States District Judge
                                  26
                                  27

                                  28
